Citation Nr: 1046651	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-22 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to August 
1988, from September 1988 to October 1998, and from May 1999 to 
August 2007.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 decision of the Des Moines, Iowa 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2007, the Veteran testified at a RO hearing via 
telephone.  A transcript of those proceedings has been associated 
with the claims folder.  

The record reflects that the Veteran had requested a Board 
hearing in conjunction with this appeal, and that such a hearing 
was scheduled in July 2009.  However, the Veteran failed to 
report for this hearing.  Accordingly, this hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary to adjudicate the Veteran's 
claim.

The Veteran contends that he is entitled to specially adapted 
housing or a special home adaptation grant due to his service-
connected spine disability.  More specifically, the Veteran 
reports having limited use of his left leg as a result of a 
service-connected spine disability.  He says that he has no 
feeling in his left foot and drags it when he walks.  He reports 
that, despite using a cane to assist him in walking, he still 
frequently falls.

Applicable regulations provide that specially adapted housing is 
available to a veteran who has a permanent and total service-
connected disability due to: (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair; or (2) 
blindness in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity; or (3) the 
loss or loss of use of one lower extremity, together with 
residuals of organic disease or injury, or with loss of use of 
one upper extremity, which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 
2002); 38 C.F.R. § 3.809 (2010).

The Veteran's application for specially adopted housing or a 
special home adaptation grant was received in August 2006.  In 
September 2006, the RO denied the claim.  

Currently, the Veteran is service-connected for lumbar 
spondylosis with disc protrusion (60 percent disabling); left 
knee meniscal disease (30 percent disabling); residuals of an 
avulsion fracture of the right distal fibula (10 percent 
disabling); hypertension (10 percent disabling); residuals of a 
right ulnar nerve injury (10 percent disabling); and residuals of 
torn medial menisci of the right knee (10 percent disabling).  
The Veteran's current combined disability evaluation is 80 
percent, effective December 1, 2009.  Individual unemployability 
has been granted, effective from April 6, 2002.

Regarding the Veteran's contentions, the Board notes that a 
September 2005 private surgery record indicates a relationship 
between the Veteran's spine disorder and a left foot drop with 
numbness in the left leg.  Additionally, the evidence of record 
shows a history of spine surgeries and treatment for chronic low 
back pain with complaints of numbness in the left lower extremity 
and radiating pain.  Records also show difficulty with 
ambulation, and the Veteran has reported multiple falls due to 
his difficulty using the left leg.  

In June 2006, the Veteran was afforded a VA examination; however, 
the examiner provided only a limited discussion regarding the 
Veteran's left lower extremity and no discussion regarding loss 
of use of his right lower extremity.  Further, the examination 
took place over four years ago and does not contemplate the 
Veteran's recent contentions with regard to symptomatology or 
more recent treatment records, which have been added to the 
record since that time.  

VAOPGCPREC 94-90 held that a Veteran's receipt of a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU) satisfies the prerequisite of 
a permanent and total rating for purposes of receipt of Chapter 
11 compensation benefits, including as to eligibility for 
financial assistance in the acquisition of specially adapted 
housing.  Based on the evidence of record showing ongoing 
treatment for numbness in the left leg with limited use, due to a 
service connected spine disability and a current TDIU, the Board 
finds that further development is warranted.  

Indeed, in this regard, the Board notes that no VA medical 
opinion has been offered to address specifically the Veteran's 
contentions regarding a loss of use of the left lower extremity.  
The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  Peters 
v. Brown, 6 Vet. App. 540, 542 (1994).  As such, VA is required 
to afford the Veteran a contemporaneous VA examination to assess 
the current nature, extent, and severity of his disabilities.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Board acknowledges that the evidence of record indicates that 
the Veteran has requested and been scheduled for several prior VA 
examinations, but has been unable to attend for health reasons.  
The Board notes that a VA examination is essential for 
adjudicating the Veteran's claim in the most favorable light 
possible, and finds that a new opportunity should be afforded the 
Veteran for a VA examination.  Although an April 2009 
supplemental statement of the case indicates that the Veteran 
requested adjudication of the claim without further VA 
examination, the Board does not find evidence to support such an 
interpretation of the Veteran's intention with regard to his 
claim.  Notably, 38 C.F.R. § 3.655 states that, when a claimant 
fails to report for an examination scheduled in conjunction with 
an original compensation claim or any other original claim, the 
claim shall be rated based on the evidence of record.  However, 
as this case presents certain medical questions which cannot be 
answered by the Board, a VA medical opinion is critical to the 
outcome.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  Therefore, the Board 
believes that the Veteran should be accorded another opportunity 
to report for a scheduled VA examination.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2009) [a medical examination or opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded an 
appropriate VA examination.  All indicated 
tests and studies are to be performed.  The 
claims folder must be made available to the 
examiner for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.  

The examiner should be asked to address the 
following:

A)	 Whether the Veteran's service-
connected lumbar spine disability 
causes the loss of use of both lower 
extremities such as to preclude 
locomotion without the aid of 
braces, crutches, canes, or a 
wheelchair.  

B)	Whether the Veteran's service-
connected lumbar spine disability 
causes the loss or loss of use of 
one lower extremity, together with 
residuals of organic disease or 
injury, which so affects the 
functions of balance or propulsion 
as to preclude locomotion without 
the aid of braces, crutches, canes 
or a wheelchair.

A complete rationale should be provided for 
all opinions given.  The opinions should be 
based on examination findings, historical 
records, and medical principles.  The 
examiner should fully articulate a sound 
reasoning for all conclusions made.  

2.  The Veteran must be given adequate notice 
of the date and place of the requested 
examination.  The Veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

3.  Following completion of the foregoing, 
the RO/AMC must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the RO should determine whether 
the examiner has responded to all questions 
posed.  If not, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2010).

4.  After undertaking any other development 
deemed appropriate, the RO should readjudicate 
the issue of entitlement to specially adapted 
housing or a special home adaptation grant.  
If the benefit sought on appeal is not 
granted, the RO should issue a supplemental 
statement of the case and provide the Veteran 
and his representative with an appropriate 
opportunity to respond.  Thereafter, the claim 
should be returned to the Board as warranted.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  The appellant has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009). 



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


